Citation Nr: 1713385	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-09 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for left ankle disability, to include as secondary to a service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant






INTRODUCTION

The Veteran served on active duty from January 1980 to January 1986, and from August 1986 to December 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This issue was before the Board in August 2014, at which time it was remanded for additional evidentiary development.  The case has now returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's left ankle disability did not originate in service, is not otherwise etiologically related to service, and is not proximately due to or aggravated by service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for left ankle disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated April 7, 2010 and January 10, 2011.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the AOJ obtained VA medical opinions in May 2012, September 2014, November 2014, and February 2015.  Collectively these examination reports are thorough and adequate, and thus are sufficient to base a decision as well as address service connection on both a secondary and aggravation basis, as required by 38 C.F.R. § 3.310.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  The appeal will be based on the evidence of record.  

Law and Analysis

The Veteran is seeking service connection for left ankle disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sprains/strains are not explicitly recognized as a chronic disease under 38 C.F.R. § 3.309(a).  Thus, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not for application.  

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran contends that he has a left ankle disorder that was caused, or made worse, by his service-connected right ankle disability.  Although more recently he appears to have limited his argument to principles of secondary service connection, there is also some indication from the record that the claimed disorder may be the direct result of an injury sustained while stationed in Germany.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in March 2010.  Because the Board is required to consider all possible theories of entitlement for service connection, the claim will be analyzed on both direct and secondary service connection bases.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

Service treatment records, including a reserve enlistment physical in June 1986, are entirely negative for left ankle complaints or injuries.  However these records do confirm that the Veteran suffered a series of right ankle sprains and a diagnosis of right ankle torn ligament.  Service connection is currently in effect for right ankle disability.  

The earliest medical evidence pertaining to the left ankle is found in VA clinical records beginning in 2006 when the Veteran sustained a left ankle injury after playing basketball, diagnosed as chronic left lateral ankle instability.  See Rockhill Orthopaedics, P.C.  Radiological findings showed soft tissue swelling laterally with no definite acute fracture or deformity seen.  See X-ray reports from Saint Joseph Health Center, dated March 25, 2006.  This report does not, in any way, suggest that the left ankle symptomatology originated during military service and there is no indication that the Veteran related his symptoms to service.  More recent radiological findings show normal left ankle with no acute fracture or dislocation. The joint spaces were maintained and the ankle mortise was intact.  See VA X-ray reports dated September 4, 2010 and November 3, 2010.

The Veteran was afforded a VA examination in connection with his claim in May 2012.  The examiner interviewed the Veteran, reviewed service treatment records and post-service outpatient treatment reports, and then summarized the history and findings reflected therein.  The examiner noted a diagnosis of left ankle sprain, but opined that the condition was not caused by the right ankle condition.  She explained that although an abnormal gait might cause some temporary pain in the contralateral ankle, she was not aware of any medical literature that confirmed that sprains in one ankle can cause long term complications in the other ankle.  The examiner opined that the pain the Veteran described in his left ankle was likely from a neurological or circulatory condition.  

The Veteran underwent a second VA examination in September 2014 and according to the VA examiner he denied any left ankle problems and X-rays of the left ankle were normal.  In an addendum to that report, the examiner reiterated her previous conclusion that the Veteran did not have a present left ankle diagnosis related to a chronic condition and that the Veteran had denied left ankle disability.  She specifically referred to the findings from the report noting that there were no reports of pain or functional impairment on the left ankle and that range of motion was mildly decreased.  The examiner then opined that given all the information showing normal left ankle in appearance and functionality after the post-military injury in 2006, the previously documented left ankle sprain was not likely (less than 50% probability) incurred in or caused by service.  See also November 2014 VA addendum.  

An additional medical opinion was obtained in February 2015, by a VA examiner who performed a complete review of the Veteran's claims file including service treatment records, post-service outpatient treatment reports, and the Veteran's lay statements in support of her conclusion.  An examination was also performed.  The examiner found that the Veteran's previous left ankle condition, diagnosed left ankle sprain/left lateral ankle instability diagnosed in 2006, was less likely than not (less than 50% probability) incurred in or caused by an in-service injury, event or illness.  She based this conclusion on the lack of treatment records for left ankle condition in service.  

She also concluded that the Veteran's previously diagnosed left ankle sprain/left lateral ankle instability was less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition right ankle condition.  She based this conclusion on review of his post-service medical notes, which show the Veteran "rolled" his left ankle during a basketball game in 2006.  She explained that because the Veteran was capable of playing basketball this indicates that he did not have any issues with his left ankle and thus she would consider the baseline of his left ankle was within normal limits of a normal left ankle.  She also found that the Veteran's left ankle disorder is not at least as likely as not aggravated beyond its natural progression by the right ankle.  She explained that currently the Veteran has very minimal decrease in left ankle range of motion and recent X-ray examination in February 2015 is normal.  In addition, the left ankle injury was clearly related to the basketball game he was playing in 2006 and the medical records from his clinical visit at that time did not show any indication of right ankle condition or issues at that time and the physical exam did not show any deficits of right ankle.

In this case, there is no probative and competent medical evidence of record to indicate the Veteran's service-connected right ankle disability played any role in the development or worsening of the left ankle disorder.  Notably, none of the medical opinions on file support the Veteran's claim and together they are highly probative as they are based upon a complete review of the claims file and supported by an expressed rationale.  The VA examiners considered the course of the Veteran's left problems, the results of their personal clinical evaluations, and the Veteran's contentions of the onset of his left ankle symptoms.  As a result, they were able to fully address the salient question as to the origin of the Veteran's left ankle sprain/left lateral ankle instability and its relationship to his right ankle arthritis.  There are no favorable competent opinions of record, and no other medical evidence of record that suggests a relationship between the two.

Absent evidence of a nexus between the claimed condition and the service-connected disability, service connection cannot be granted on a secondary basis.  38 C.F.R. § 3.310; Allen, supra; see also, Wallin, Reiber, supra. 

With regard to whether the evidence establishes a direct connection between the Veteran's service and his development of left ankle sprain/left lateral ankle instability, the Board notes that service treatment records fail to reveal any left ankle complaints and/or injuries prior to his separation from service in 1986.  As has been noted the earliest relevant medical evidence is found in VA clinical records 20 years after his separation from service.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran). 

Furthermore, there is no competent evidence linking the current left ankle sprain/left lateral ankle instability to the Veteran's military service many years earlier and he has not submitted any medical opinion that relates it to his service/events therein. 

Finally, to the extent the Veteran's statements purport to provide a nexus opinion between his claimed left ankle disorder and service, the Board notes determining the etiology of left ankle sprains or instability (as distinguished from merely reporting the presence of symptoms) is not a simple question.  Doing so requires knowledge of the various types of musculoskeletal disorders, the medical question of whether one disorder (sprain and/or instability) is etiologically related to another disorder (arthritis) and so is beyond the scope of knowledge of a lay person. 

In this case, the facts are complex enough that the Veteran's current assertions regarding his symptoms are not sufficient to outweigh the remaining evidence of record.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  In any event, even assuming the Veteran is competent to address the etiology of his left ankle disorder years after service, the probative value of his opinion is outweighed by that of the VA examiners, who clearly do have the expertise, training and education to address such etiology.  

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107 (b).


ORDER

Service connection for left ankle disability is denied.




____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


